Citation Nr: 0508182	
Decision Date: 03/21/05    Archive Date: 03/30/05

DOCKET NO.  01-07 585	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a low back disability, 
characterized as degenerative disc disease.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. B. Mays, Associate Counsel


INTRODUCTION

The appellant served on active duty from September 1977 to 
February 1978 and February 1991 to April 1991.  She also 
served on active duty for training (ACDUTRA) from June 1, 
1996 to June 14, 1996. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the St. Petersburg, Florida Regional Office (RO) of the 
Department of Veterans Affairs (VA), which denied the benefit 
sought on appeal.  

In December 2004, the appellant testified before the 
undersigned Veterans Law Judge via videoconference.  The 
transcript of the hearing is associated with the claims 
folder and has been reviewed.  During the hearing, the 
appellant submitted additional medical evidence, along with a 
waiver of initial RO consideration.


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the issue decided herein has been obtained.

2.  A back disability was not present during the veteran's 
periods of active duty and is not otherwise related to her 
active service.

2.  A back disability did not have its onset or increase in 
severity during a period of ACDUTRA or inactive duty for 
training, including the appellant's period of ACDUTRA in June 
1996.




CONCLUSION OF LAW

A chronic back disorder was not incurred or aggravated in 
service.  38 U.S.C.A. §§ 101, 1110, 1153, 5107 (West 2002); 
38 C.F.R. §§ 3.1, 3.6, 3.303, 3.306 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000

By letter dated in April 2001, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The appellant was advised that VA would make 
reasonable efforts to help her get the evidence necessary to 
substantiate her service connection claim, but that she must 
provide enough information so that VA could request any 
relevant records.  The appellant was advised of the evidence 
received and was requested to provide authorization for the 
release of any additional private medical records.  The 
appellant was also asked to identify any additional 
information or evidence that she wanted VA to try and obtain.  

The September 1999 rating decision and the July 2001 
statement of the case (SOC), collectively notified the 
appellant of the relevant laws and regulations and 
essentially advised her of the evidence necessary to 
substantiate her service connection claim for a low back 
disability.  The July 2001 SOC specifically set forth the 
regulations pertaining to VA's duty to assist, thus notifying 
the appellant of her and VA's respective obligations to 
obtain different types of evidence.  These documents also 
advised the appellant of the evidence of record, adjudicative 
actions taken, and of the reasons and bases for denial.  

The claims folder contains medical evidence from Sarasota 
Memorial Hospital, Queens-Long Island Medical Group (Dr. 
Nurse), and Magnetic Resonance Imaging Associates of Queens, 
P.C.  Service medical records are also of record.  The 
appellant was afforded a personal hearing in December 2004.  
Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board declines to obtain a medical nexus opinion with 
respect to the claim of entitlement to service connection for 
a low back disability because there is no evidence showing 
that the appellant's current low back disability was incurred 
or aggravated by service.  Even though the appellant was 
examined due to complaints of back pain during ACDUTRA, the 
evidence shows that the appellant's back symptoms began prior 
to her ACDUTRA period.  Therefore, there is no true 
indication that such disability is associated with service.  
See Charles v. Principi, 16 Vet. App. 370 (2002).  Given that 
the evidence clearly shows that the appellant's low back 
problems began prior to her period of ACDUTRA, any opinion 
relating her current back disability to service would 
certainly be speculative.  Service connection may not be 
based on a resort to pure speculation or even remote 
possibility.  See 38 C.F.R. § 3.102 (2004).  The duty to 
assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  38 U.S.C.A. § 5103A(a)(2).


II.  Analysis

The appellant contends that she is entitled to service 
connection for a low back disability.  She attributes her 
back problems to her period of ACDUTRA from June 1, 1996 to 
June 14, 1996. 

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002). Service 
connection may also be granted for disability shown after 
service, when all of the evidence, including that pertinent 
to service, shows that it was incurred in service.  38 C.F.R. 
§ 3.303(d) (2004).

"Active military service" is defined, in part, as active duty 
and any period of active ACDUTRA.  See 38 U.S.C.A. § 101(24) 
(West 2002); see also Paulson v. Brown, 7 Vet. App. 466, 470 
(1995); Biggins v. Derwinski, 1 Vet. App. 474, 478 (1991).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Only "veterans" are entitled to VA compensation under 38 
C.F.R. §§ 1110 and 1131 (West 2002).  To establish status as 
"veteran" based on ACDUTRA, a claimant must establish that 
she was disabled resulting from an injury incurred in or 
disease contracted during the line of duty during that period 
of ACDUTRA.  38 U.S.C.A. §§ 101(2), (24) (West 2002); 38 
C.F.R. §§ 3.1(d), 3.6(a); Paulson v. Brown, 7 Vet. App. 466, 
470 (1995).

If the claimant does not qualify as a "veteran" with respect 
to a particular claim, the claimant is not entitled to the 
presumptions of soundness or aggravation as to that claim.  
Paulson, supra., 470-71.  Nor is the claimant entitled to the 
benefit of the legal presumptions pertaining to service 
connection for certain disabilities.  Biggins v. Derwinski, 1 
Vet. App. 474, 478 (1991).

Once a claimant has carried the initial burden of 
establishing "veteran status" or that the person upon whose 
military service the claim is predicated has "veteran 
status," she is entitled to compensation for a disability 
resulting from personal injury suffered in or a disability 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered in the active military, naval, or 
air service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2002).  In the case of aggravation, the pre- 
existing disease or injury will be considered to have been 
aggravated where there is an increase in disability during 
service.  See 38 U.S.C.A. § 1153 (West 2002); 38 C.F.R. § 
3.306(a) (2004).  The Court has held that intermittent or 
temporary flare-ups of a pre-existing injury or disease 
during service do not constitute aggravation.  Rather, the 
underlying condition must have worsened.  See Hunt v. 
Derwinski, 1 Vet. App. 292, 297 (1991).

The appellant does not claim and the record does not reflect 
that the veteran exhibited a back disability during her 
periods of active duty or that current back disability is 
otherwise related to her active service.  The appellant 
attributes her current back problems to her period of ACDUTRA 
in June 1996.  The medical evidence of record confirms a 
current diagnosis of degenerative disc disease of the lumbar 
spine.  However, there is no competent evidence showing that 
the appellant injured her back during a period of ACDUTRA.  

On June 3, 1996, while on ACDUTRA, the appellant was examined 
due to complaints of right lower extremity pain, which she 
reported having for approximately two weeks prior.  She 
indicated that she had been to her private doctor and that 
she was told that she had sciatica.  She also reported no 
history of back trauma.  At the time, she denied any problems 
with her lower back.  Impression was muscle spasm/strain - 
right upper leg.  She was placed on physical profile for 
acute low back pain/sciatica.  

On June 7, 1996, while on ACDUTRA, the appellant was examined 
due to complaints of pain in the buttock and right lower 
extremity that had increased in severity.  The veteran noted 
that she first experienced pain in the buttock and right 
lower extremity on May 15, 1996.  There was no evidence of 
deformity or tenderness.  Impression was lumbar spine 
radiculopathy.

In July 1996, the appellant had a follow up appointment.  A 
narrow space at L5-S1 was noted, and the appellant reported 
being asymptomatic. 

In June 1997, the appellant was placed on physical profile 
for a herniated disc at L5-S1.  

According to an October 1997 treatment record, Dr. Nurse 
diagnosed the appellant with chronic back pain.  The 
appellant was also seen by Dr. Nurse in July and August 1998.  
Dr. Nurse noted the narrowing of L5-S1, as seen on x-ray two 
years prior, and indicated that the progression of disc 
disease must be ruled out.  A July 1998 magnetic resonance 
imaging (MRI) scan showed left paracentral herniated nucleus 
pulposus at L2-3, and mildly desiccated and bulging disc at 
L5-S1. 

During a VA examination conducted in September 1998, the 
appellant reported that she began experiencing low back pain 
in 1995.  Diagnosis was degenerative disc disease with 
herniated nucleus pulposus at L2-3. 

A May 2003 private MRI showed, in pertinent part, mild disc 
space disease at L4-5 with mild hypertrophic degenerative 
changes.  

In December 2004, the appellant testified that her back 
problems began in May 1996 when she participated in a 
physical training test during a weekend drill; she did not 
see a medical provider at that time.  The appellant further 
indicated that her back symptoms increased in severity during 
her period of ACDUTRA in June 1996 due to lifting heavy 
items, such as her duffel bag.  

After a review of the entire evidentiary record, the Board 
concludes that the appellant had a pre-existing back disorder 
prior to her brief period of ACDUTRA in June 1996.  As the 
appellant had a pre-existing condition at the time her 
training period began, she must establish that the condition 
underwent a permanent worsening of the underlying pathology 
as a result an injury incurred in or a disease contracted 
during the training activities she performed during the 
actual period of ACDUTRA.  The Board finds there is no 
probative medical evidence to this effect.  There is no 
objective evidence of an injury during her period of ACDUTRA, 
and more importantly, no evidence of pathology related to any 
inservice cause.

The Board observes that in June 1996 while on ACDUTRA, the 
appellant was placed on physical profile due to acute lower 
back pain/sciatica.  The appellant, herself, reported that 
her doctor diagnosed her with sciatica prior to her period of 
ACDUTRA.

Although the appellant believes that her current low back 
disability is attributable to her period of ACDUTRA, her 
opinion as to medical matters is without probative value 
because she, as a layperson, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

As noted above, there is no objective record of a back injury 
during a period of ACDUTRA, and there is no evidence showing 
a link between the current pathology and any incident of 
active service.  Nevertheless, even assuming that a back 
injury occurred during a period of ACDUTRA, there is no 
competent evidence that this resulted in superimposed back 
pathology or any increase in her pre-existing back 
disability.  Allegations at her hearing that her back 
problems began during physical training at a weekend drill 
are not supported by the evidence of record.  There are no 
records from the service department showing that she had a 
weekend drill in May 1996.  The service medical records do 
not refer to the sciatica beginning during a weekend drill or 
during physical training, and in fact, note an absence of a 
history of trauma to the spine.  Finally, the service medical 
records specifically refer to May 15, 1996 as the date of 
onset of sciatica, which was a Wednesday.  

The preponderance of the evidence is against the appellant's 
claim for service connection for a low back disability.  As 
such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).  


ORDER

The appeal is denied.


	                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


